                                                                Case 2:19-cv-01091-APG-NJK Document 50 Filed 07/02/20 Page 1 of 5



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway, Suite 200
                                                                Las Vegas, Nevada 89149
                                                            5   (702) 384-7000
                                                                efile@alversontaylor.com
                                                            6   Attorneys for Plaintiffs
                                                            7
                                                                                                   UNITED STATES DISTRICT COURT
                                                            8
                                                                                                     FOR THE DISTRICT OF NEVADA
                                                            9
                                                           10       EMILY SEARS, NAJOME COLON a/k/a GIA
                                                                                                                                 Case No. 2:19-cv-01091-APG-NJK
                                                                    MACOOL, RACHEL BERNSTEIN a/k/a
                                                           11
                                                                    RACHEL KOREN, LUCY PINDER, and
                                                           12       MARIANA DAVALOS
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                            Plaintiffs,                          STIPULATION AND ORDER FOR
                                                                                                                                 EXTENSION STAY
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                      vs.
                                       (702) 384-7000




                                                                                                                                 (FIFTH REQUEST)
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                    RUSSELL ROAD FOOD AND BEVERAGE,
                                                           16
                                                                    LLC d/b/a CRAZY HORSE III
                                                           17       GENTLEMEN’S CLUB; and SN
                                                                    INVESTMENT PROPERTIES, LLC d/b/a
                                                           18
                                                                    CRAZY HORSE III GENTLEMEN’S CLUB
                                                           19
                                                                                            Defendants.
                                                           20

                                                           21              COMES NOW Plaintiffs, EMILY SEARS, NAJOME COLON aka GIA MACOOL,
                                                           22
                                                                RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER 1 and MARIANA
                                                           23
                                                                DAVALOS, (“Plaintiffs”) by and through their counsel of record, KURT R. BONDS, ESQ. and
                                                           24
                                                                DAVID M. SEXTON, ESQ. of ALVERSON TAYLOR & SANDERS and Defendants,
                                                           25

                                                           26   RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S

                                                           27   CLUB (“Russell Road”) and SN INVESTMENT PROPERTIES LLC (“SN Investment”)

                                                           28   1
                                                                    Lucy Pinder was recently dismissed from this matter. [Dkt. 46].
                                                                                                                           1                         KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 50 Filed 07/02/20 Page 2 of 5



                                                            1   (collectively with Russell Road, “Defendants”) by and through its counsel of record, JEFFERY
                                                            2   A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID LAW, and hereby
                                                            3
                                                                submit this request for an additional extension of the stay previously ordered by this Court due to
                                                            4
                                                                the ongoing concerns and restrictions, and now reversals to some phases of reopening from the
                                                            5
                                                                COVID-19 pandemic, particularly in light of the extremely high virus transmission rate presently
                                                            6

                                                            7   occurring in Nevada. 2 Additionally, Governor Sisolak has recently halted further reopening of

                                                            8   Nevada.

                                                            9             The Parties originally and have previously submitted a joint motion for stay due to the
                                                           10   developing crisis surrounding the pandemic from COVID-19, and then a subsequent stipulation
                                                           11
                                                                to extend the stay for 30 days to determine what new developments may occur in response to the
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                ongoing pandemic. [Dkts. 41, 44, 48]. Based on the good cause presented in the previous motion,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                stipulations, and the stay, including but not limited to the Parties’ mutual inability to
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                meaningfully participate in the discovery process due to the multiple restrictions, closures, and
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   various other directives by the Governor of Nevada, the Center for Disease Control, and the

                                                           17   Federal Government, this Court granted the Parties’ request for a stay. [Dkt. 42, 44, 48]. The
                                                           18
                                                                Parties are seeking an extension of the stay previously granted by this Court. Although Nevada
                                                           19
                                                                has commenced some phased processes to return to conducting normal business, there are still
                                                           20
                                                                numerous restrictions in place, in particular ones that impact the Defendant in this matter.
                                                           21
                                                                Additionally, neighboring jurisdictions have also halted or reversed some of their re-openings.
                                                           22

                                                           23   Plaintiffs still reside in other jurisdictions (including international) and there are still varying

                                                           24   levels of restrictions, stay-at-home orders, and other directives advising against any non-essential
                                                           25   travel. Additionally, despite the fact discovery has been stayed the Parties are still discussing the
                                                           26
                                                                possibility of the resolution of this matter, however based on the current restrictions,
                                                           27
                                                                2
                                                           28       https://news3lv.com/news/local/nevada-has-highest-transmission-rate-for-coronavirus-in-the-nation-data-shows;
                                                                    https://www.reviewjournal.com/videos/coronavirus-transmission-rate-in-nevada-is-the-highest-in-the-us/
                                                                                                                         2                                  KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 50 Filed 07/02/20 Page 3 of 5



                                                            1   communications have continued to be delayed. These extraordinary circumstances warrant good
                                                            2   cause to extend the present stay.
                                                            3
                                                                       The present stay is set to expire on July 6, 2020, as such the Parties request for
                                                            4
                                                                approximately an additional month or until August 3, 2020, in order to continue to accommodate
                                                            5
                                                                the unprecedented events occurring globally, evaluate the status of reopening, and determine the
                                                            6

                                                            7   best course of action, while also continuing to discuss the possibility of other resolution of the

                                                            8   matter. As such, good cause exists for the requested extension of stay.

                                                            9   1.     Discovery That Has Been Completed
                                                           10   The parties have completed the following discovery:
                                                           11
                                                                       •       Plaintiffs served their first set of written discovery requests on October 29, 2019.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                       •       Defendants served responses on December 20, 2019.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                       •
                                 LAS VEGAS, NEVADA 89149




                                                           14                  Plaintiffs served their second set of written discovery on November 19, 2019.
                                       (702) 384-7000




                                                                       •
                                         LAWYERS




                                                                               Defendants responded on January 6, 2020.
                                         SUITE 200




                                                           15

                                                           16          •       Defendants served their first set of written discovery on January 10, 2020.
                                                           17
                                                                       •       Plaintiffs responded on February 18, 2020.
                                                           18
                                                                       •       Defendants served their second set of requests for production on February 26,
                                                           19
                                                                               2020.
                                                           20

                                                           21          •       Defendants noticed the depositions of Plaintiffs on February 6, 2020, and

                                                           22                  amended notices of deposition on February 25, 2020, based on a meet and confer
                                                           23                  of the Parties.
                                                           24
                                                                       •       Both Plaintiffs and Defendants provided their initial expert disclosures on March
                                                           25
                                                                               2, 2020.
                                                           26
                                                                ///
                                                           27

                                                           28   ///

                                                                                                                 3                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 50 Filed 07/02/20 Page 4 of 5



                                                            1   2.     Discovery That Remains to Be Completed
                                                            2          •       The following discovery by the parties remains to be completed:
                                                            3
                                                                       •       The Parties will conduct depositions of necessary parties, including the Plaintiffs,
                                                            4
                                                                               Defendants’ corporate representatives, and experts.
                                                            5
                                                                       •       The Parties will serve expert rebuttal reports, if any are determined to be
                                                            6

                                                            7                  necessary.

                                                            8          •       The Parties anticipate additional written discovery and/or depositions to be
                                                            9                  conducted based on additional information that the Parties are discovering.
                                                           10
                                                                3.     Reasons Why Remaining Discovery Was Not Completed
                                                           11
                                                                       The discovery that remains to be complete has not been and cannot be completed within
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                the time limits set by the current discovery plan. There may be additional disputes, and/or
                                                           13
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   disputes to resolved regarding written discovery, deposition scheduling, travel, social distancing
                                       (702) 384-7000
                                         LAWYERS




                                                                requirements, and additional health concerns.
                                         SUITE 200




                                                           15

                                                           16          Prior to the stay entered by this Court, Parties were trying to coordinate depositions,
                                                           17
                                                                which was practically impossible as none of the Plaintiffs live in Las Vegas, Nevada, and some
                                                           18
                                                                live outside of the country, and there are significant travel restrictions in place. Obviously, the
                                                           19
                                                                Parties have not conducted any additional discovery since the Joint Motion for a Stay of
                                                           20
                                                                Discovery due to the fact that said Motion was granted and discovery has been stayed in this case
                                                           21

                                                           22   for the past 45 days. The Parties were hopeful at that time that the concerns and restrictions

                                                           23   brought on by the COVID-19 pandemic would be resolved by now, or at least that the Parties
                                                           24   would have a better idea of when the restrictions and regulations would be lifted. However, it is
                                                           25
                                                                still unclear when the restrictions that have been put in place will be resolved and, if anything,
                                                           26
                                                                the concerns and restrictions caused by the COVID-19 pandemic have only just begun to be
                                                           27
                                                                lifted, however such restrictions are still significantly impacting Defendants in this matter.
                                                           28

                                                                                                                  4                              KB/26281
                                                                Case 2:19-cv-01091-APG-NJK Document 50 Filed 07/02/20 Page 5 of 5



                                                            1          The Parties agree that an extension of the present stay is needed for the reasons discussed
                                                            2   above and the Parties affirm that this extension is sought in good faith, and not for reasons of
                                                            3
                                                                undue delay.
                                                            4
                                                                       IT IS SO STIPULATED.
                                                            5

                                                            6     Dated: July 1, 2020                               Dated: July 1, 2020
                                                            7
                                                                  ALVERSON TAYLOR & SANDERS                         BENDAVID LAW
                                                            8

                                                            9     By: /s/ David M. Sexton, Esq.                     By: /s/ Stephanie J. Smith, Esq.
                                                                  KURT R. BONDS, ESQ.                               JEFFERY A. BENDAVID, ESQ.
                                                           10     Nevada Bar No. 6228                               Nevada Bar No. 6220
                                                           11     DAVID M. SEXTON, ESQ.                             STEPHANIE J. SMITH, ESQ.
                                                                  Nevada Bar No. 14951                              Nevada Bar No. 11280
                                                           12     6605 Grand Montecito Parkway                      7301 Peak Dr., Suite 150
ALVERSON TAYLOR & SANDERS




                                                                  Suite 200                                         Las Vegas, Nevada 89128
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                  Las Vegas, Nevada 89149                           Attorneys for Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14     Attorneys for Plaintiffs
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16

                                                           17                                      SCHEDULING ORDER

                                                           18          Based upon a showing of good cause, the Parties’ request to extend the present stay from

                                                           19   July 6, 2020 to August 3, 2020 is granted with the Parties to submit a proposed revised discovery
                                                           20   schedule by the29th
                                                                               ___ day of July, 2020
                                                           21
                                                                       IT IS SO ORDERED.
                                                           22
                                                                       DATED this 2nd         July
                                                                                  ___ day of __________, 2020.
                                                           23

                                                           24

                                                           25                                                       ____________________________________
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                           26

                                                           27

                                                           28

                                                                                                                5                             KB/26281
